Action to recover damages for the death of plaintiff’s intestate as the result of the collision of decedent’s sedan and the corporate defendant’s truck. Plaintiff appeals from a judgment in favor of the defendant, entered upon the verdict of a jury, and from an order denying plaintiff’s motion to set aside the verdict and for a new trial. Judgment and order affirmed, with costs. No opinion. Hagarty, Carswell and Adel, JJ., concur; Lazansky, P. J., and Close, J., dissent and vote to reverse the judgment and order and grant a new trial on the ground that the trial court committed substantial error in its rulings at folios 339-340 and 390-391 of the record. In effect the court, in making these rulings, permitted the defendants’ witness to pass judgment on the two most important issues in the case.